DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such a claim limitation is: “a supply device for feeding the dried leaves of stalks to the first breaker member” in claim 43. The limitation is interpreted to be one or more grids or vibrating trays with a drop edge (page 7 lines 11-20 in specification filed 3/3/2015).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 5 the limitation “a second breaker member” renders the claim indefinite since it is unclear if the “second breaker member” recited in claim 46 is the same as that recited in claim 43, or a different “second breaker member”. In the case that the “second breaker member” recited in claim 46 is the same as that of claim 43, the rejection can be overcome by amending “a” before “second” to “the” to establish proper antecedent basis.
In line 11 the limitation “the said at least one breaker device” lacks antecedent basis. Claim 43 only recites “a first breaker device” and does not indicate that more than one breaker device can be present. The rejection can be overcome by amending the limitation in question to recite “said first breaker device”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43, 45-46, 50-51 and 53-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bunting (GB 281,922) in view of Blackwell (US 2,533,550), Rohdewald (US 5,993,867), Buckingham (US 2002/0110626 A1), Everson (US 2004/0094642 A1) and Bassani (US 2013/0042943 A1).
The limitation “and/or” is interpreted to mean a choice can be made between the limitations “and” and “or”. For the sake of examination, the term “or” is chosen, therefore the limitations modified by “and/or” are interpreted to be alternatives. When one alternative is present, the other is not required.
Regarding claim 43, Bunting teaches a process for cutting tea leaves or stalks (page 1 lines 1-2) comprising using a device having a cylinder 8 mounted on driving shaft 7 (first breaker member), the cylinder having around its periphery cube shaped projections 9 (figures 1-2 and 4; page 2 lines 111-113), and a stationary knife 12 having teeth 13 (second breaker member) which approximately fit the circumferential grooves formed between rows of cube shaped projections 9 (figure 2; page 2 line 125 to page 3 line 2), the projections 9 (active lines) interrupted by cavities configured to catch the leaves or stalks, the active lines separated by longitudinal grooves 19 (figure 1; page 3 lines 14-17), where the first and second breaker members are arranged so that the dried leaves or stalks falling into a cavity of said cavities of the first breaker member are 
Bunting does not teach the tea leaves or stalks are dried.
Blackwell teaches using an apparatus to break dry tea leaves (column 2 lines 7-14 and 35-40; column 3 lines 3-6), and then packaging the leaves (column 1 lines 8-12). The apparatus comprises a supply device 14 and breaker device 12 having a first breaker member 40 formed as a roller having cavities made from toothed portions 46 and grooved portions 44 (figures 1-2; column 2 lines 7-14 and 52 to column 3 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bunting to use dried tea leaves since one skilled in the art would have readily understood that tea leaves are commonly dried prior to breaking and packaging, as a matter of choice for the type of material being processed, and to combine prior art elements (dried tea leaves or stalks) according to known methods to yield predicable results in breaking and packaging of said tea KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Bunting does not teach the breaking is in an environment of non-oxidizing gas, and inserting the broken leaves or stalks into a casing in the environment of non-oxidizing gas.
Rohdewald teaches that it is known to comminute and package tea leaves in a non-oxidizing atmosphere of nitrogen or noble gas (column 2 lines 1-5). Desirable anti-oxidative properties of unfermented tea can be attributed to the polyphenols contained in the leaves (Rohdewald column 1 lines 13-22). Value-determining components of tea 
Buckingham et al. teaches filling containers with an inert gas, receiving coffee in the containers, then hermetically sealing the containers (paragraphs 17 and 18). Both coffee and tea are understood to be susceptible to oxidation as taught by Buckingham (paragraph 4) and Rohdewald (column 1 lines 38-42 and 55-57). Buckingham et al. is analogous since the reference is directed to a method for processing and packaging beverage infusion materials.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bunting to break, fill, and hermetically seal tea leaves in an atmosphere of non-oxidizing gas as claimed since the process is already practiced in the art for tea and similar beverage materials known to be susceptible to oxygen, since certain desired compounds in tea are known to be sensitive to oxidation, and therefore to maintain the anti-oxidative properties of the polyphenols in the tea by preventing exposure of the tea to oxygen as taught by Rohdewald, and to preserve the shelf life and flavor of the packaged product during transport and storage prior to use.
Bunting does not teach a supply device for feeding the dried leaves or stalks to the first breaker member with a controllable speed of feeding and controlling the rotational speed and said speed of feeding so that the leaves or stalks fall individually in a distributed shower onto the first breaker device so that breaker the leaves or stalks solely involves bending until breaking, including controlling the rotational speed of the 
Everson teaches feeding material to a size reduction device such as a toothed roll, using vibrating feeders (paragraph 14), where roll velocity can be adjusted (controllable rotational speed) to match fed material velocity to achieve a more orderly throughput of the material between the rolls, such that the teeth of the rolls can more efficiently engage the fed material and produce more consistent size-reduced product (paragraphs 10, 15 and 24-25). Everson is analogous to Bunting since the reference states that the method is not limited to a particular industry (paragraph 1), and is directed to the same field of endeavor, particularly a process of reducing the size of a material using a roll-type device (paragraph 7) and the feeding means for such a device.
Bassani teaches a vibration tray assembly for feeding material to a filling machine (abstract) where the speed at which the materials travel can be adjusted as desired (paragraph 74 and 84). Bassani is analogous to Bunting since the reference is directed to feeding material, including edible materials (paragraph 2), to a processing device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bunting to control the rotational speed and speed of feeding as claimed since variable/controllable speed rollers and vibration feeders are known in the art, in order to similarly ensure the fed material is properly engaged by the rollers as suggested by Everson, thereby optimizing the consistency of size reduction of the tea leaves and minimizing clogging/jamming of the device, and to ensure each tea leaf is exposed to a sufficient degree of the breaking action.
Regarding the breaking solely involving bending so that cutting, grinding or crushing of the dried leaves or stalks is avoided, Bunting teaches the material is engaged by the edges of the teeth in the plate and the projections on the cylinder and passes through the gaps in the plate (page 2 lines 42-47), and further specifies that the device break the material to be treated (page 2 lines 24-25). This appears to be the same general principle used by applicant to bend the leaves until they are broken (page 23 first paragraph in the specification filed 1/19/2015). Since Bunting teaches a similar method/structure for breaking tea leaves, since the combination of Bunting with Everson and Bassani includes the controlling of the breaking and feeding devices as claimed to ensure more orderly throughput of the material through the rolls, and in the absence of evidence to the contrary, one of ordinary skill in the art at the time of the invention would have reasonably expected that the process of breaking the leaves of the combination also solely involves bending them until they break. 
Regarding claim 45, the combination of Bunting and Blackwell applied to claim 43 teaches dried tea leaves or stalks as stated above.
Regarding claim 46, Bunting teaches an inlet 4, a breaker device having a first breaker member 8 and a second breaker member 12 (figures 1-2), but does not specifically teach an outlet and a second breaker member that can be removed relative to the first breaker member. 
Blackwell further teaches the device includes an outlet 20 for withdrawing the processed tea and guiding said tea to the packaging device (figure 1; page 2 lines 15-22).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bunting to include an outlet since Bunting does not specify a type of outlet, where one skilled in the art would have reasonably expected an outlet to be required to withdraw the processed tea, and in order to similarly provide a device which automatically withdraws the processed tea leaves or stalks and feeds said tea to a packaging device, thereby eliminating the need for said withdrawing process to be performed manually.
Regarding the second breaker member removable relative to the first breaker member, in view of the rejection under 35 USC 112(b) or second paragraph above the limitation “a second breaker member” is interpreted to be the same second breaker member recited in claim 43. Bunting teaches second breaker member 12 (knife) is adjustably fixed to plate 10 by screws 14 passing through slit 15 of the second breaker member 12 (figures 1-2; page 2 line 129 to page 3 line 2). The second breaker member 12 is thus construed to be removable since it is affixed to the device by removable means (screws).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bunting to make the second breaker member 12 removable since the Bunting already contemplates other parts of the device being removable for maintenance/replacement (page 3 lines 31-35), and thus for the well-known advantage of maintenance (e.g. cleaning, repairing, and replacing of parts) of the mechanisms In re Dulberg,
Bunting does not specifically teach the machine comprising a source of non-oxidising gas designed to provide an environment in the machine. The combination applied to claim 43 above teaches breaking and packaging tea leaves in an atmosphere of inert gas such as nitrogen (Rohdewald column 2 lines 1-5). 
Buckingham further teaches a grinding machine within a sealed enclosure being flushed with an inert gas (paragraph 26). Thus, the device would have naturally required a source of inert gas. 
It would have been obvious to one of ordinary skill in the art to further modify the combination applied to claim 43 to include a source of inert gas in the breaking device in order to ensure the device can be completely sealed from the outside air during inert gas flushing, to prevent air from leaking into the device after the flush is complete, and since the device would have naturally required a source of inert gas for flushing the environment with the gas.
Regarding claim 50, the combination of Bunting with Everson and Bassani applied to claim 43 teaches controlling the rotational speed of the roller and the speed of feeding in order to optimize the consistency of size reduction of the tea leaves by allowing the roller teeth efficiently grab the leaves. Thus, it would have been similarly obvious to make the same modifications to prevent piling up of several leaves in the cavities of the roller and ensure a single leaf at a time falls into a respective cavity for the same reasons stated for claim 43. One of ordinary skill would have reasonably expected that this optimization would minimize clumping/grouping of the leaves which could result in some leaves passing through the rollers without sufficient breaking and/or would minimize excessive breaking, thus reducing the “fines” and producing a 
Regarding claim 51, Bunting does not teach empirically adjusting the rotational speed of the roller and the speed of feeding to ensure breaking by bending, without crushing.
Bassani teaches controlling the [vibrational] tray drive mechanism 80 on a basis of information received from a sensor 72 (paragraph 88), where sensor 72 measures the characteristic of the material being processed (paragraph 66).
Everson, as stated for claim 43 above, teaches adjusting the roll velocity based on measured variables of the feed material (paragraph 15). The adjustments can be made based on measured values (paragraphs 18-25; tables 1-2).
The adjustments made based on measured data is construed to be “empirically adjusting”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bunting to empirically adjust the speed of the roller and the speed of feeding to ensure breaking by bending as claimed in order to ensure that the respective speeds are within desired tolerances as taught by Everson (paragraphs 10, 15 and 24-25), thereby optimizing the consistency of size reduction of the tea leaves and minimizing clogging/jamming of the device. 
Regarding claim 53, Bunting teaches the breaker wall allows adjustment of a specific clearance from the top surface of the roller (page 2 line 129 to page 3 lines 2 and 54-59).
Regarding claim 54, Bunting does not specifically recite the clearance is between 0.001 and 1 mm. However, since the reference teaches the clearance is adjustable as stated for claim 53 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed clearance since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired size of the broken tea leaves or stalks or to take into account for any foreign materials that may be present in the tea such as stones or nails as suggested by Bunting (page 2 lines 26-28). 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bunting (GB 281,922) in view of Blackwell (US 2,533,550), Rohdewald (US 5,993,867), Buckingham (US 2002/0110626 A1), Everson (US 2004/0094642 A1) and Bassani (US 2013/0042943 A1) as applied to claims 43, 45-46, 50-51 and 53-54 above, and further in view of Kirschner et al. (US 2007/0051836 A1).
Regarding claim 44, the combination applied to claim 43 above does not specifically teach a number of stages for breaking the dried leaves, each subsequent stage breaking the leaves into smaller pieces than the previous stage. 
Kirshner et al. teaches a grinder for grinding material (abstract), including tea leaves (paragraph 22), where the grinder can have multiple stages 260-280 to produce products of a desired particle size (paragraphs 40 and 44-45). The reference is analogous since it is directed to production of a beverage infusion material, particularly for size reducing the material to a desired form.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bunting to break the dried leaves to successively smaller sizes in a plurality of phases (stages) to similarly produce a desired particle size during a single run, in order to reduce the workload required by the primary breaking stage, to ensure that any leaves that were not reduced in the first stage is reduced by the successive stages, to ensure a consistent final particle size for predictable brewing/extraction when used by the consumer, and to facilitate packaging the broken leaves into tea bags (e.g. over-sized pieces may not properly fit into the tea bag while under-sized pieces will egress through the pores of the bag).

Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bunting (GB 281,922) in view of Blackwell (US 2,533,550), Rohdewald (US 5,993,867), Buckingham (US 2002/0110626 A1), Everson (US 2004/0094642 A1), Bassani (US 2013/0042943 A1) and Kirschner et al. (US 2007/0051836 A1) as applied to claims 43-46, 50-51 and 53-54 above, and further in view of Chevigny (US 2008/0194402 A1).
Regarding claim 52, the combination applied to claim 44 does not teach the breaker member of each stage is drivable with a controllable rotational speed, the speed of each breaker member being separately controlled. 
Chevigny further teaches a process for reducing the particle size of a material using a roller mill (abstract), where each roller pair rotates at a different pace and is therefore separately controlled (paragraph 70). Furthermore, the combination of Bunting and Kirshner et al. applied to claim 44 teaches multiple stages, and Bunting and Everson applied to claim 43 teaches controlling the speed of the roller. The reference is analogous since it is directed to size reducing materials using rollers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Bunting such that the speed of each breaker member is separately controlled since doing so is known in the art, for the same reasons applied to claim 43 of ensuring the fed material is properly engaged by the rollers, thereby optimizing the consistency of size reduction of the tea leaves and minimizing clogging/jamming of the device (Everson paragraphs 10, 15 and 24-25), and to ensure the speed of the rollers is optimized for the size of the particles received by the respective rollers.

Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bunting (GB 281,922) in view of Blackwell (US 2,533,550), Rohdewald (US 5,993,867), Buckingham (US 2002/0110626 A1), Everson (US 2004/0094642 A1) and Bassani (US 2013/0042943 A1) as applied to claims 43, 45-46, 50-51 and 53-54 above, and further in view of Davidson & Company Limited (GB 559,937), hereon referred to as “Davidson”.
Bunting does not teach the teeth of the breaker wall have a convex-shaped leading edge that forms a V-shape having an angle between 80 and 160o
Davidson teaches a device for cutting tea (page 1 lines 12-13) comprising roller cutter 1 (first breaker member) and knife 3 (second breaker member) adjustably associated with cutter 1 (figures 1-2; page 3 lines 42-44), where the cutter 1 comprises teeth 40 formed by circumferential grooves 42 and the knife 3 comprises teeth 39 that register with teeth 40 of the cutter 1 (figures 3-4; page 3 lines 46-59). The teeth 39 of knife 3 can be seen to have a V shape.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bunting such that the teeth 13 comprise a V shape having the claimed angle values since Bunting already suggests that the teeth 13 can have varying shapes (page 3 lines 21-25), to provide a desired breaking shape and/or clearance relative to the opposing projections 9 of first breaker member 8, as a matter of choice for the particular shape of the teeth absent persuasive evidence that the particular shape is significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired clearance relative to the opposing teeth of the first breaker member, and desired cutting shape.

Response to Arguments
Applicant’s arguments with respect to claims 43-46 and 50-52 have been considered but are moot because the new ground of rejection relies on a new combination of references. Specifically, Bunting is relied on to teach the base device comprising the first and second breaker members as claimed. Blackwell is no longer relied on to teach the first and second breaker members and the feeding means.
In response to applicant's argument that the secondary references do not teach the “bending leaves or stalks until they break”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the combination applied to claim 43 appears to be the same process having the same structural components as applicant’s claimed invention. The prior art suggests advantages to controlling the feeding and roller rates as stated in the current rejection. One of ordinary skill in the art would have reasonably expected the same process and structure to achieve a similar effect of bending the leaves or stalks until they break, particularly since Bunting teaches the breaking action occurs from the leaves or stalks being similarly caught between the edges of the roller 8 projections and the teeth 13 of the knife 12.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN KIM/Examiner, Art Unit 1792